Citation Nr: 0018584	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-33 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1959 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for the disorders claimed by the veteran.  

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in December 1999 the 
Court issued an Order vacating the Board's decision and 
remanding the case to the Board for further proceedings.  

The Board notes that the issue of entitlement to service 
connection for a psychiatric disorder, claimed as an anxiety 
disorder was the subject of a Board remand dated January 
1999.  There is no final Board decision with respect to this 
issue and it is not subject of the December 1999 Court order.  
The Board simply reminds the RO that this issue is still on 
appeal.





REMAND

Pursuant to the December 1999 joint remand and order of the 
United States Court of Appeals for Veterans Claims the case 
is REMANDED to the RO for the following development:  

1.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for diabetes mellitus .  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to review the veteran's medical 
history, and the medical records in the 
veteran's claims file.  The physician is 
reminded that the veteran separated from 
service in 1963 and that he was first 
diagnosed with diabetes mellitus in 
approximately 1990.  The veteran asserts 
that his service-connected left ear 
hearing loss and/or noise exposure during 
service caused his diabetes mellitus 
almost two decades later.  The examining 
physician is requested to offer a medical 
opinion as to medical soundness of such an 
assertion.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner.  The physician 
should provide complete rationale for all 
conclusions reached.

2.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for dizziness and headaches 
(possibly a neurologic examination).  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to review the veteran's medical 
history, and the medical records in the 
veteran's claims file.  The physician is 
specifically requested to review the 
veteran's private medial treatment records 
from 1990 to 1994 which show treatment for 
dizziness and headaches and relate these 
disorders to transient ischemic attacks 
and TM joint syndrome respectively.  The 
examining physician is then requested to 
offer an opinion as to the etiology of the 
veteran's current dizziness and headaches.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  The RO should contact the veteran, and 
his attorney, by letter and inform them 
that they should submit any additional 
evidence to support the claims for service 
connection for dizziness, headaches, and 
diabetes mellitus on direct bases or on 
the bases of being secondary to his 
service-connected left ear hearing loss.  
The RO should provide the veteran an 
appropriate amount of time to submit any 
additional evidence.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  The RO should adjudicate the issues 
of:  

A.  Entitlement to service 
connection for diabetes mellitus 
secondary to service-connected 
left ear hearing loss

B.  Entitlement to service 
connection for dizziness 
secondary to service-connected 
left ear hearing loss

C.  Entitlement to service 
connection for headaches 
secondary to service-connected 
left ear hearing loss. 

The RO is reminded that the December 1999 
Order of the United States Court of 
Appeals for Veterans Claims appears to 
hold that the veteran's claims for service 
connection for dizziness and headaches 
secondary to service-connected left ear 
hearing loss are well grounded. 

Upon adjudication of these issues the RO 
should provide notice of the decision and 
provide the veteran with a rating 
decision.  If and only if, the veteran 
initiates an appeal on these issues with a 
timely submitted Notice of Disagreement, 
then the RO should issue a statement of 
the case on the issues involving secondary 
service connection. 

6.  Subsequently, the RO should consider 
the issues now on appeal, which are of 
entitlement to service connection for 
headaches, dizziness, and diabetes 
mellitus on a direct basis.  In this 
regard the RO is reminded that one of the 
veteran's assertions is that noise 
exposure during service caused these 
medical conditions.  The RO is also 
reminded that the December 1999 Order of 
the United States Court of Appeals for 
Veterans Claims appears to hold that the 
veteran's claims for service connection 
for dizziness and headaches are well 
grounded.  


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his attorney should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the questions involving service 
connection for headaches, dizziness, and diabetes mellitus 
will be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


